Citation Nr: 0609623	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, 
including post-traumatic stress disorder (PTSD)


REPRESENTATION

The veteran represented by:  Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1989 to 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
August 2000 and October 2003, the Board remanded the case to 
the RO for additional development and consideration of the 
evidence.  In September 2005, the Appeals Management Center 
(AMC), which developed the evidence in lieu of the RO, issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the case to the Board for further 
appellate review.  

Unfortunately, however, because still further development of 
the evidence is needed before the Board can make a decision, 
this appeal again is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In the August 2000 remand, the Board directed the RO to 
schedule the veteran for a VA examination upon completion of 
the other directives specified.  Apparently, he was scheduled 
for an examination in December 2004, but failed to report for 
it.  
See 38 C.F.R. § 3.655(b) (when a claimant fails to report for 
an examination that was scheduled in conjunction with an 
original claim for service connection, the claim will be 
rated based on the evidence of record).  In March 2005, the 
AMC sent him a letter at his last known address (5655 
Kingsbury Avenue, Apt. 1104, St. Louis, Missouri, 63112) 
asking that he indicate whether he would be willing or able 
to report if the examination was rescheduled.  The letter 
asked him to respond within 30 days or VA would assume he was 
unwilling or unable to report to a rescheduled examination.  
He did not respond to that letter.

In November 2005, the AMC sent the veteran a letter notifying 
him that his case was being returned to the Board.  The 
letter was returned to the AMC with a note from the U.S. 
Postal Service indicating that the forwarding order had 
expired and that his new address was 12754 Willow Trail 
Drive, Florissant, Missouri, 63033-4695.  It does not appear 
that any attempt was made to confirm this is his current 
address or to resend the November 2005 letter.  Furthermore, 
it is possible that he might not have received the letter 
notifying him of the December 2004 VA examination or the 
March 2005 letter requesting that he indicate whether he was 
willing or able to report to the examination if it was 
rescheduled.  Consequently, this case must be returned to the 
RO (via the AMC) to ensure that proper notice is sent to him 
at his last known address.

The Board cautions, however, that the veteran is ultimately 
responsible for keeping VA apprised of his current address.  
See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) ("the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.")  Furthermore, while VA 
does have a duty to assist him in the development of a claim, 
this duty is not limitless.  In the normal course of events, 
it is his burden to keep VA apprised of his whereabouts.  
If he does not do so, there is no obligation on the VA to 
"turn up heaven and earth" to find him.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  Nevertheless, since the U.S. Postal 
Service has provided a current address for him, further 
efforts should be made to provide him with the requisite 
notice relating to his appeal.



Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a letter at the 
address provided by the U.S. Postal 
Service (12754 Willow Trail Drive, 
Florissant, Missouri, 63033-4695) 
and ask that he confirm this is his 
current address.  If his address is 
confirmed, resend him a copy of the 
following correspondence to that 
address:  the November 2004 VCAA 
notice, the March 2005 letter 
notifying him that he failed to 
report to an examination, and the 
September 2005 SSOC and associated 
notice letter.  Notify him that if 
he did not receive notification of 
the VA examination and wishes to 
have the examination rescheduled, he 
should respond within 30 days of the 
letter.  If he fails to respond, his 
appeal may be decided based on the 
evidence of record.

2.  If the veteran responds to the 
letter specified in paragraph 1 and 
indicates he wants the VA 
examination to be rescheduled, 
schedule him for a VA psychiatric 
examination to determine the nature 
and etiology of his acquired 
psychiatric disorder, including 
PTSD.  All clinical findings should 
be reported in detail.  The examiner 
must review the claims files, 
including the associated folder of 
Paul Joseph Smith, Jr., a copy of 
this remand, and a copy of the 
August 2000 remand in connection 
with the examination and state in 
the examination report that the 
review has been accomplished.  The 
examiner must furnish a response to 
the following questions:  (a)  Does 
the veteran have PTSD, and if so, is 
it at least as likely as not related 
to his military service - 
specifically, an independently 
verified event that he regards 
as stressful in service?  (b) Is any 
acquired psychiatric disorder, other 
than PTSD, related to service in the 
way of a verified events he regards 
as stressful in service?

3.  Review the claims file.  If any 
development is incomplete, including 
if the examination report does not 
contain sufficient information to 
respond to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not 
granted to his satisfaction, prepare 
an SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

